          Case 3:20-mc-93001 Document 2 Filed 01/31/20 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

WESTERN DIVISION                                        No. _______________


                                    DARIO BRACCIA
                                       Petitioner

                                             v.

            TRADE LINKS, LLC, BI-QEM SA DE CV, and BI-QEM, INC.
                                Respondents



            MEMORANDUM OF LAW IN SUPPORT OF PETITIONER’S
                    MOTION TO QUASH SUBPOENA



                             PRELIMINARY STATEMENT

         This Memorandum of Law is submitted by Dario Braccia in support of his motion

to quash a December 2, 2019 subpoena served upon him, which subpoena seeks his

deposition in Massachusetts in connection with an action pending in the United States

Federal Court for the District of Connecticut, which action is styled Trade Links, LLC v.

Bi-Qem SA DE CV and Bi-Qem, Inc., Civil Action No. 3:19-cv-308 (the “Connecticut

Action”). This Motion is brought pursuant to Fed. R. Civ. P. 45(d)(3)(A)(ii) and relies on

the Declaration of the Petitioner, Dario Braccia, attached as Exhibit A to the Petitioner’s

Motion to Quash Subpoena (hereafter, “Declaration”).

                         STATEMENT OF RELEVANT FACTS

         Dario Braccia (“Mr. Braccia”) is a citizen and resident of Italy and is employed

by a Swiss company (Bi-Qem SA). Declaration, ¶1. Mr. Braccia is not an officer or

director of his employer. Mr. Braccia is also not an officer, director, or employee of

                                              1
171358
          Case 3:20-mc-93001 Document 2 Filed 01/31/20 Page 2 of 5



either of the Defendants1 in the Connecticut Action. Declaration, ¶2.

        On December 4, 2019, while he was in Massachusetts, Mr. Braccia was served

with a subpoena commanding his deposition on February 4, 2020 “or thereafter when

again in U.S. for work.” Mr. Braccia has no current plans to come to the United States

and it would constitute an undue burden and expense for him to have to travel from Italy

to Massachusetts for the sole purpose of being deposed. Declaration, ¶¶3, 4. Indeed, the

witness fee served with the subpoena was merely $60.15. Declaration, ¶4

        Mr. Braccia came to the United States five times during the calendar year 2019

and does not regularly transact business in the United States. Of his five trips to the

United States in 2019, only two of those included visits to Massachusetts. In all, Mr.

Braccia spent time in Massachusetts on only six days in 2019. Declaration, ¶¶5 and 6.

                         THE SUBPOENA SHOULD BE QUASHED

        As Mr. Braccia is not an officer or either defendant, pursuant to Federal Rule of

Civil Procedure 45(c)(1)(A) he may only be properly subpoenaed “within 100 miles of

where [he] resides, is employed or regularly transacts business in person.” As Mr.

Braccia resides and is employed in Europe, the subpoena is only valid if he “regularly

transacts business in person” in Massachusetts.

        Mr. Braccia came to Massachusetts on only two occasions last year and has no

current plans to come this year. Two annual trips with short duration do not meet the

“regularly transacts business in person” test established by Rule 45(c).

        Cases consistently hold that infrequent and sporadic trips within a jurisdiction do

not meet the “regularly transacts business in person” standard. For example, in Perez v.

1
 The Defendant Bi-Qem SA DE CV is a Mexican corporation with its principal place of business in
Mexico and Bi-Qem, Inc. is a Delaware corporation with its principal place of business in Massachusetts).
Declaration, ¶2.
                                                  2
171358
            Case 3:20-mc-93001 Document 2 Filed 01/31/20 Page 3 of 5



Progenics Pharmaceuticals, Inc., 2015 WL 4111551 (S.D.N.Y.) at *2, the Court held that

a witness who was a member of defendant’s board of directors2 and attended meetings “at

least quarterly” in the jurisdiction could not be compelled to testify:

                   Plaintiff notes that Ms. Williams is required to attend,
                   either in person or telephonically, Audit Committee and
                   Board meetings at least quarterly, which suggests that she
                   is periodically physically present at Defendant's
                   headquarters in Tarrytown, New York, within the 100 mile
                   limit of Rule 45(c)(1)(A). Yet such infrequent trips do not
                   appear to fit within the meaning of Rule 45(c)(1)(A)'s
                   requirement that a witness only be forced to appear at trial
                   in person within 100 miles of where she “regularly
                   transacts business in person.” Id. Although the Court is not
                   aware of a specific number of days per year that Ms.
                   Williams spends in New York to conduct business, it
                   appears a stretch to say that she opened herself up to
                   testifying in New York by virtue of her occasional
                   meetings in Tarrytown.


See also: Mustafa Dogan Dairy Consulting LLC v. La Colombe Torrefaction, Inc., 2018

WL 9801022 (W.D. Mich.), at *2 (“courts have consistently held that infrequent and

sporadic business trips to an area are insufficient for purposes of the subpoena rule”);

Dietz v. Spangenberg, 2014 WL 537753 (D. Minn.) (emphasis added), at *5 (quashing a

subpoena served upon a witness who traveled to the jurisdiction “three times to transact

business during the past year”, even though the witness was former CEO and current

Chair of a party corporation that maintained a business address in the jurisdiction);

Bostian v. Suhor Industries, Inc., 2007 WL 3005177 (N.D. Ok.), at *1 (quashing a

subpoena while holding that the witness’s “twice yearly business visits to Oklahoma are

not frequent enough to be considered regularly transacting business”); and M’Baye v.

New Jersey Sports Production, Inc., 246 F.R.D. 205, 208 (S.D.N.Y. 2007) (J. Chin)

2
    Here, Mr. Braccia is not a director or officer (or even employee) of either defendant.

                                                       3
171358
          Case 3:20-mc-93001 Document 2 Filed 01/31/20 Page 4 of 5



(“traveling to an area within a 100-mile radius for fourteen to eighteen days in two years

is insufficient to render a person amenable to a subpoena”).

         Rule 45(d)(3)(A) provides that a subpoena must be quashed or modified where it

either “(ii) requires a person to comply beyond the geographical limits specified in Rule

45(c)” or “(iv) subjects a person to undue burden.” In the case at bar the subpoena should

be quashed since: (a) it requires Mr. Braccia to travel more than 100 miles of where he

resides and is employed or regularly transacts business in person, and therefore violates

Rule 45(c); and (b) it subjects Mr. Braccia to an undue burden and expense of traveling

from Europe to Massachusetts.

                                       CONCLUSION

         For the reasons specified above, it is respectfully requested that the Petitioner

Dario Braccia’s Motion to Quash Subpoena served upon him be in all respects granted.


                                             Respectfully submitted,


                                             PETITIONER, DARIO BRACCIA
                                             By his Attorneys,
                                             LAZAN GLOVER & PUCILOSKI LLP


                                      By:     /s/ Alexandra H. Glover
                                             Alexandra H. Glover, BBO #561429
                                             785 Main Street
                                             Great Barrington, MA 01230
                                             Tel: (413) 644-0200
                                             glover@lazanlaw.com
   Dated: January 31, 2020




                                               4
171358
         Case 3:20-mc-93001 Document 2 Filed 01/31/20 Page 5 of 5



                                  Certificate of Service

        I hereby certify that this document, filed through the CM/ECF system, will be sent
electronically to the registered participants as identified on the NEF, and paper copies will be
sent to those indicated as non-registered participants, on January 31, 2020.


                                                       /s/ Alexandra H. Glover




                                             5
171358
